Case 3:19-cv-12577-BRM-ZNQ Document 39 Filed 02/18/20

Page 1 of 2 PagelD: 329

 

 

MARSHALL DENNEHEY PENNSYLVANIA QHIO
Allentown Cincinnate
WARNER COLEMAN & GOGGIN Doylestown — Cleveland
Ere :
ATTORNEYS-AT-LAW = WAWW.EMARSHALLDENNEHEY.COM Harrisburg  [LORIDA
King of Prussia Ft. Lauderdale
A PROFESSIONAL CORPORATION Philadelphia dacasonville
15000 Midlantic Drive, Suite 200, P.O. Box 5429, Mount Laurel, NJ 08054 Pinsburgh Orlando
(856) 414-6000 Fax (856) 414-6077 Scranton p
Richard L. Goldstein, Resident Managing Attorney NEW yERsEyY NEW YORK
Mount Laurel SA
1
Direct Dial: (856) 414-6417 Roseland Wwastchesier
le ei DELAWARE
Email: ejpark@mdweg.com Wilmington

February 14, 2020
VIA E-FILING

The Hon. Zahid N. Quraishi, U.S.M_J.

U.S. DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
Clarkson §. Fisher Bldg. & U.S. Courthouse

402 E. State St.

Trenton, NJ 08608

RE: Doe, John v. Tiger Inn, et al.

C.A. No.: 3:19-cv-12577-BRM-ZNQ
Our File No.: — 28750.02196 (RLG)
Dear Judge Quraishi:

As Your Honor may be aware, this office represents Defendant Tiger Inn in the above-referenced matter.
I write with consent of Plaintiff's counsel to respectfully request an additional 30 days to finalize resolution of
this case.

By way of background, Judge Martinotti entered the 60-day Order Administratively Terminating Action
on December 19, 2019. Since then, the parties have resolved the underlying matter, but are still in process of
carrying out certain final processes that must be complete before the stipulation of dismissal can be submitted.

In light of the above and in abundance of caution, we respectfully request an additional 30 days to submit
the stipulation of dismissal.

Should Your Honor have any concerns, please do not hesitate contact me.

LEGAL/127990839.¥1
Case 3:19-cv-12577-BRM-ZNQ Document 39 Filed 02/18/20 Page 2 of 2 PagelD: 330

The Hon. Zahid N. Quraishi, U.S.M.J.

 

> 7

 

Page 2
I thank the Court for its kind attention and courtesies.
Respectfully submitted,
b/ Elude {, Gd
RICHARD L. GOLDSTEIN
EDWARD J. PARK
RLG/EJP

cc via e-filing: The Hon. Brian R. Martinotti, U.S.D.J.
Adrienne Levy, Esq.
Linda Wong, Esq.
Aryeh S. Portnoy, Esq.
Laurel Pyke Malson, Esq.
Nathiya Nagendra, Esq.

itis so ordered this! fi
2
0 "

f

 

Martinotti, U.S.D.J.

LEGAL/127990839.v1
